     8:18-cv-00221-MDN Doc # 54 Filed: 06/16/20 Page 1 of 1 - Page ID # 199


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

SANDRA L. EDDY,

                       Plaintiff,                                   8:18CV221

         vs.                                                          ORDER

BELLEVUE BERRY FARMS, INC.,
EDWARD A. SCHAEFER A TRUSTEE
LIVING TRUST, and DOES 1-5,

                       Defendants.

         In the Court’s June 1, 2020, Order (Filing No. 49), the Court directed the plaintiff to
show cause, on or before June 15, 2020, why the remaining unnamed defendants should not be
dismissed pursuant to Fed. R. Civ. P. 4(m) for failure to serve process. Cause not having been
shown,


         IT IS ORDERED that Does 1-5 are dismissed as parties.


         Dated this 16th day of June, 2020.

                                                    BY THE COURT:

                                                    s/Michael D. Nelson
                                                    United States Magistrate Judge
